 

Exhibit 10.1

 

SIXTH AMENDMENT TO THE

AAR CORP. STOCK BENEFIT PLAN

 

WHEREAS, AAR CORP. (the “Company”), maintains the AAR CORP. Stock Benefit Plan,
amended and restated effective October 1, 2001 and further amended from time to
time (the “Plan”); and

 

WHEREAS, the Company has reserved the right to amend the Plan and now deems it
appropriate to do so.

 

NOW, THEREFORE, the Company hereby amends Section 3.2 of the Plan as follows,
effective as of January 27, 2007:

 

“3.2         The Committee shall have plenary authority with respect to Key
Employees, subject to the provisions of the Plan, to determine when and to whom
Awards shall be granted, the Term of each Award, the number of Shares covered by
it, the effect of participation by the Grantee in other plans, and any other
terms and conditions of each such Award.  The number of Shares, the Term and
other terms and conditions of a particular kind of Award need not be the same
even as to Awards made at the same time.  The Committee’s actions in making
Awards and fixing their size, Term, and other terms and conditions shall be
conclusive on all persons.”

 

IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the 18th day of
October, 2007.

 

 

 

AAR CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy O. Skelly

 

 

--------------------------------------------------------------------------------

 